Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to application filed 04/16/2020. 

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al. (Pub.No.: 2019/0075406 A1)

Regarding claims 1 and 19, Petersen teaches a hearing device (reads on HD, see [0203 and Fig. 8]), e.g. a hearing aid, configured to be arranged at least partly on a user’s head or at least partly implanted in a user’s head (reads on BTE, behind the ear part as shown in Fig. 8), the hearing device comprising 
 at least one input transducer (reads on IT11, IT12, IT2 as shown in Fig. 8 and [0205]) for picking up an input sound signal from the environment and providing at least one electric input signal representing said input sound signal (see IN11, IN12 and IN2 as shown in Fig. 8 and [0205]); 
 a signal processor (reads on SPU as shown in Fig.8 and discussed in [0208]) providing a processed signal based on one or more of said at least one electric input signals (reads on providing OUT as shown in Fig. 8 and corresponding text); 
 an output unit (reads on the ear part “ITE” as shown in Fig. 8 and corresponding text) for converting said processed signal or a signal originating therefrom to stimuli perceivable by said user as sound; and 
a keyword spotting system (see Fig. 8 and [0211-0212]) comprising 
a keyword detector (reads on VIF as shown in Fig. 8 and [0211-0212]) configured to detect a limited number of predefined key words or phrases or sounds in said at least one electric input signal or in a signal derived therefrom, and to provide a keyword indicator of whether or not, or with what probability, said keywords or phrases or sounds are detected (note that voice interface comprise a voice detector configured to detect a limited number or words or commands “key words”, including the specific voice activation word or phrase or sound , see [0207]), 
an own voice detector (reads on the OVD in Fig. 8) for providing an own voice indicator estimating whether or not, or with what probability, a given input sound signal originates from the voice of the user of the hearing device (see [0206]), and 
a controller (reads on VIF as shown in Fig. 8) configured to provide an own-voice-key word indicator of whether or not or with what probability a given one of said keywords or phrases or sounds is currently detected and spoken by said user, said own-voice-keyword indicator being dependent on said keyword indicator and said own voice indicator (the voice interference “VIF” configured to detect a specific voice activation word, or phrase or sound based on own voice signal “OV” and the voice interference IV (VIF) provides a control signal VC to the own voice detector (OVD) and to the processor (G) of the forward path in dependence of a recognized word or command in the own voice signal OV in [0207]).

Regarding claim 2, Petersen teaches a hearing device comprising an analysis filter bank to provide said at least one electric input signal in a time-frequency representation comprising a number of frequency sub-bands (see discussion in [0023]).

Regarding claim 3, Petersen teaches a hearing device comprising a multitude of input transducers for picking up said input sound signal from the environment and providing said at least one electric input signal (reads on “BFU” element as shown in Fig. 8 and [0028]).

Regarding claim 4, Petersen teaches a hearing device comprising a beamformer filtering unit configured to receive said at least one electric input signals to provide a spatially filtered signal in dependence thereof (see beamforming discussion in [0028]). 

Regarding claim 5, Petersen teaches a hearing device comprising a pre-defined and/or adaptively updated own voice beamformer focused on the user’s mouth and configured to pick up the user’s OWN Voice (see beamforming discussion in [0028]).

Regarding claim 6, Petersen teaches a hearing device comprising a voice control interface coupled to said keyword spotting system (see Fig. 8).

Regarding claim 7, Petersen teaches a hearing device configured to allow a user to activate and/or deactivate one or more specific modes of operation of the hearing device or another device or  system via said voice control interface (see discussion in [0209]).

Regarding claim 8, Petersen teaches a hearing device, wherein the keyword spotting system is configured to detect a specific wake-word intended for activating the voice control interface (reads on “voice activation word” discussion in [0207]). 

Regarding claim 9, Petersen teaches a hearing device wherein the keyword spotting system comprises a neural network, e.g. a deep neural network (see [0212]).

Regarding claim 10, Petersen teaches a hearing device wherein the input feature vector fed to the neural network at a given point in time overlaps in time with the previous input vector (see [0057 and 0200]. Also, Fig. 7B and [0201]). 

Regarding claim 11, Petersen teaches a hearing device wherein said keyword spotting system is configured to provide that said keyword among said limited number of predefined keywords, can only be accepted as a valid keyword, if said own voice indicator indicates that the user’s own voice has NOT been detected by the own voice detector for a first predefined threshold time period preceding the detection of the keyword as indicated by the keyword indicator (see [0195 and 0061]).

Regarding claim 12, Petersen teaches a hearing device wherein said keyword spotting system is configured to provide that said keyword is only accepted as a valid keyword, if a) the own- voice indicator indicates that the user’s own voice has NOT been detected for a first predefined  time period preceding the keyword, AND b) that the own-voice indicator indicates that the user’s own voice is detected while the keyword indicator indicates that said keyword is detected (reads on determining whether an input signal comprises a voice signal at a given point in time, see discussion [0061]).

Regarding claim 13, Petersen teaches a hearing device wherein said predefined keywords comprise a wake-word and a number of command words, and wherein said keyword spotting system comprises a wake-word detector and a command word detector (see discussion in [0030]).


Regarding claim 14, Petersen teaches a  hearing device comprising a memory buffer, e.g. a cyclic buffer, for storing a current time segment of a certain duration of said at least one electric input signal, or a processed version thereof (see discussion in [0160]). 

Regarding claim 15, Petersen teaches a hearing device comprising a transmitter for transmitting said at least one electric input signal, or a processed version, e.g. a time segment, thereof to another device or system (see discussion in [0033]).

Regarding claim 16, Petersen teaches a hearing wherein the signal processor is connected to the at least one input transducer and configured to analyze the at least one electric input signal, or a signal derived therefrom, and to provide a transmit control signal for controlling said transmitter in dependence thereof (see Figs. 6A, 6B and Fig. 8 in addition to [0211]).

Regarding claim 17, Petersen teaches a hearing device wherein the transmit control signal is determined in dependence of the own voice indicator, or of the own-voice-key word indicator, or on the detection of a wake-word for a voice control interface of an external device or system in communication with the hearing device (see discussion [0033]).

Regarding claim 18, Petersen teaches a hearing device being constituted by or comprising a hearing aid, a headset, an earphone, an active ear protection device or a combination thereof (see [0485]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (Pub.No.: 2019/0075406 A1) and further in view of Gunther (Pub.No.: 2018/0359364 A1)
Petersen features already addressed in the rejection of independent claims 1 and 19. Petersen does not specifically teach the limitation of claim 20  that recites “transmit a part of the current data stored in the memory buffer to the external device, such part of the data starting a pre-defined start-time period prior to own voice detection” and the limitations of claim 21 that recites “stop transmission of the data from the memory buffer after a predefined stop-time period”.

However, Gunther teaches in controlling voice input detection A2 begins streaming audio for a fourth query portion (e.g., “fore”) and transmits the signal strength at which the voice data is detected at VA2 (e.g., 85). As VA1 has handed off control of the voice detection prior to this time, VA1 may stop streaming audio and may not transmit any of the fourth query portion. In other examples, however, VA1 may transmit a threshold amount of data or for a threshold amount of time after handing off control (e.g., after VA2 starts streaming audio) in order to provide an overlap for stitching the voice data from the multiple sources together upon completion of the voice query (see [0035]).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of transmitting data for a threshold amount of time (e.g., for pre-defied period), as taught by Gunther into the teachings of Petersen in order to allow sending the desired data at the desired time only and gain control and access of when to and what type of data to be transmitted. Note that the claimed feature of “starting” and “stopping” transmitting is considered obvious and well known within the teachings of Petersen in view of Gunther since it best to transmit data prior to voice detection in order to avoid disturbance or any interface that might occur during the signal received of voice detection process. 
	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652